IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2243 Disciplinary Docket No. 3
                                :
              Petitioner        :              Board File Nos. C4-14-374, C4-15-667,
                                :              C4-15-846, C4-15-847, C4-15-906,
          v.                    :              C4-15-985, C4-15-990, and C4-16-35
                                :
DANIEL JAMES DOMENICK           :              Attorney Registration No. 312682
                                :
              Respondent        :              (Allegheny County)
                                :




                                         ORDER


PER CURIAM


       AND NOW, this 22nd day of February, 2016, upon consideration of the responses

to a Rule to Show Cause why Respondent should not be placed on temporary

suspension, the Rule is made absolute and it is provided that:

       1. Respondent is placed on temporary suspension until further definitive action

by this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Allegheny County shall

enter such orders as may be necessary to fully protect the rights of Respondent’s

clients or fiduciary entities with which he is involved, see Pa.R.D.E. 217(g);

       4. All financial institutions in which Respondent holds fiduciary funds shall freeze

such accounts pending further action;

       5.   Respondent shall confirm that he has provided the Office of Disciplinary

Counsel with a list of the names and addresses of all clients and other entities he is
currently representing or with respect to which he is a fiduciary, as well as the banks

and account number in which the funds are currently maintained. Respondent shall

further confirm that he has ceased accepting fee payments from clients who reside in

jurisdictions where Respondent is not permitted to practice law.

       Respondent’s rights to petition for dissolution or amendment of this order

pursuant to Pa.R.D.E. 208(f)(6), and to request accelerated disposition of charges

underlying this order pursuant to 208(f)(6), are specifically preserved.

       This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.



       Justice Eakin did not participate in the consideration or decision of this matter.